Citation Nr: 0533011	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury. 

2.  Entitlement to a rating in excess of 10 percent for 
chronic sacroiliac strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Reno, Nevada, Regional Office (RO).  The veteran perfected a 
timely appeal to those decisions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his Substantive Appeal (VA Form 9), received in August 
2005, the veteran requested a videoconference hearing at the 
RO.  The hearing was scheduled to be conducted by the 
undersigned Veterans Law Judge on August 28, 2005.  The 
veteran reported for the hearing, but unfortunately, due to 
equipment failure the RO was unable to obtain a recording of 
the proceedings.  

In a statement dated September 2005, the veteran was offered 
the opportunity for a telephone conference, or to have his 
hearing rescheduled.  In response to the above letter, dated 
in October 2005, the veteran indicated that he wanted to 
attend a hearing before a Veterans Law Judge at the Las Vegas 
Satellite Station.  

The veteran has elected an in-person hearing before a Member 
of the Board.  See 38 C.F.R. § 20.700(e) (2005).  Therefore, 
this case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the satellite 
station in Las Vegas, Nevada.  

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

